Citation Nr: 0934587	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  02-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to October 
1973; his service totaled 1 month, 12 days.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in Jackson, Mississippi.  In September 2003 and 
in January 2005, the Board Remanded the appeal for further 
development.  By a decision issued in February 2006, the 
Board, in pertinent part, denied claims of entitlement to 
service connection for a back disorder and for a psychiatric 
disorder.  The Veteran appealed the denial of those claims to 
the United States Court of Appeal for Veterans Claims 
(Court).  The Court has vacated the Board's denial of those 
issues, by an Order issued in April 2007.  The Board Remanded 
the appeal in June 2007.


FINDINGS OF FACT

1.  The Veteran's statements that he injured his back in 
service and experienced back pain chronically and 
continuously thereafter through 2001, when he first sought 
medical evaluation of back pain, are not credible.  

2.  The Veteran's statements in 2001 and thereafter that he 
experienced early symptoms of a psychiatric disorder during 
his service in 1973 and chronically thereafter are not 
credible.  

3.  It is medically unlikely that the Veteran had prodromal 
symptoms of a psychiatric disorder beginning in 1973 and 
continuing thereafter chronically and continuously until 
October 2001, when a psychiatric disorder was first medically 
diagnosed.  



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may a back disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A psychiatric was not incurred in or aggravated by 
service, nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran received notice of the criteria for service 
connection and notice of VA's duties to him in a letter 
issued in October 2001, prior to the initial unfavorable 
decision in this case.  After the Board's September 2003 
Remand, another notice of the criteria for service connection 
and of VA's duties to the claim was issued in April 2004.  
After the Board's January 2005 Remand, another notice of the 
criteria for service connection and of VA's duties to the 
claim was issued in March 2005.  

Finally, after the Board's June 2007 Remand, another notice 
of the criteria for service connection and of VA's duties to 
the claim was issued in July 2007.  Additionally, notice of 
the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating, as is 
now required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the July 2007 notice to the Veteran.  
Thereafter, the claims on appeal were readjudicated.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claims addressed in 
this decision.  The Board finds, as a matter of fact, that no 
defect in the timing or content of notice resulted in 
prejudice to the Veteran.  These appeals may be adjudicated 
without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  

Social Security Administration records were obtained in 2005.  
Following the June 2007 Remand, records were obtained from 
the state of Mississippi for the Veteran's period of 
incarceration in 1984 through 1986.  The Veteran has not 
identified any other available post-service clinical records.  
The Veteran has, in fact, stated that he did not receive 
treatment for the claimed disorders prior to 2001.  The 
Veteran has been provided VA examinations, and VA opinion as 
to whether the claimed disorders are etiologically related to 
the Veteran's service has been obtained.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that a psychosis or 
arthritis manifested within one year following a Veteran's 
service discharge is service-connected.  However, such 
presumptions are only available if a Veteran served more than 
90 days.  38 U.S.C.A. § 1112.  As the Appellant in this case 
served less than 90 days, no presumption of service 
connection is applicable in this case.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for a back disorder

Records of clinical care prior to the Appellant's service 
reflect that he was treated for "pyelonephritis" when he 
was 10 years old.  A diagnosis of acute urinary tract 
infection was assigned.  

The Appellant's service treatment records consist of an 
entrance examination conducted in August 1973, a dental x-
ray, and records of immunizations.  Service personnel records 
reflect that the Appellant was discharged after less than two 
months of service because he was poorly motivated and 
attempted to perform assignments incorrectly.  An October 
2001 letter issued from the Army Board for Correction of 
Military Records to the Appellant discloses that the ABCMR 
denied an application by the Appellant in which he requested 
that his military records be corrected to show that he was 
discharged from service because of a back injury.  That Board 
declined to change the record for several reasons, including 
a finding that there was no evidence of record, and the 
Appellant provided none, to support his contention.  This 
application was made at about the same time as the 
Appellant's application for service connection.  

Records of the Appellant's incarceration in 1984 were 
obtained following the 2007 Board Remand.  Those records 
disclose that the Appellant's health was described as "N[o] 
P[resent] D[isorder]."  All body systems were described as 
"W[ithin] N[ormal] L[imits]."  There was no apparent mental 
deficiency, and the Appellant was determined to be physically 
able to perform manual labor.    

September 2001 VA outpatient treatment records reflect that 
the Appellant reported chronic low back for 15 to 20 years.  
October 2001 radiologic examination of the lumbar spine 
disclosed minimal hypertrophic spurring of the vertebrae.  
Subsequent VA clinical records reveal ongoing treatment for 
low back pain, among other disorders.  Those records are 
devoid of notations as to the etiology of back pain.  

A January 2002 outpatient treatment report reflects that 
magnetic resonance imaging (MRI) of the lumbar spine was 
interpreted as negative for degenerative joint disease (DJD).  
In June 2002, the Appellant submitted undated medical 
information from a medical dictionary and an unidentified 
medical treatise regarding low back pain.

A VA medical examination was performed in September 2004.  A 
diagnosis of chronic lumbosacral strain was assigned.  The 
Appellant reported that he injured his back when he sustained 
a fall while in service.  It was noted by the examiner that a 
review of the service record did not document such a fall.  
The examiner opined that, since he was unable to find 
documentation of an in-service back injury, it would require 
speculation to state the Appellant's back condition was 
related to an in-service injury.

June 2005 Social Security Administration records primarily 
reveal that the Appellant received medical treatment for 
schizophrenia and other medical problems during 2001 and 
2002.  

The examiner who conducted VA examination in April 2008 
stated that the radiologic examinations of the Appellant's 
spine disclosed only a very small spur on the anterior body 
of L4.  This finding was consistent with the Appellant's age 
and represented an essentially normal radiologic examination, 
the examiner concluded.  The examiner provided an opinion 
that no musculoskeletal disorder was found.  The examiner 
restated that there was no objective evidence of any 
impairment of the Appellant's back.  

Analysis

Although there is no clinical evidence that the Appellant 
sustained a back injury in service, the Appellant is 
competent to state that he sustained a fall in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Appellant's statements that he sustained the fall in service 
are assumed, for purposes of this claim, to be credible.  The 
Appellant has further stated that he has experienced back 
pain chronically and continuously since service as a result 
of that fall.  While the Appellant is competent to state that 
he experiences back pain, he is not competent to identify a 
back disorder as the underlying cause for his pain, since the 
symptoms of a back disorder are not readily observable by a 
lay person.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding Veteran competent to describe dry, itchy, scaling 
skin); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

No objective evidence of a back disorder was noted during the 
Appellant's 1984 incarceration.  There are no clinical 
records documenting that the Appellant complained of back 
pain prior to 2001, when nearly 30 years had elapsed after 
his service discharge.  The Board may consider, in its 
assessment of a claim for service connection, the passage of 
a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  The lack of any record 
that the Appellant manifested post-service back pain prior to 
2001 is unfavorable to his claim.  

Moreover, the evidence that the Appellant performed a manual 
labor job during the seven years prior to his July 2001 lay-
off from that job, is, in the absence of any record that he 
sought clinical treatment for back pain, contrary to a 
finding that the Appellant experienced chronic and continuous 
back pain which was initially incurred in service in 1973.  

The Appellant's spouse did not report that the Appellant had 
reported back pain to her or that she had observed the 
Appellant to have symptoms she associated with back pain 
prior to 2001.  The lack of indication of observation of back 
pain prior to 2001 in the statements of the Appellant's 
spouse is very persuasive evidence that the Appellant did not 
report or objectively manifest chronic and continuous back 
pain, since the Appellant was married to his spouse for more 
than 20 years, the majority of the period following his 1973 
service discharge and his 2001 submission of a claim for 
service connection for a back disorder.

The reports of examiners who conducted SSA evaluations are 
devoid of opinion that the Appellant had a back disorder 
prior to 2001.  The absence of a report by the Appellant to 
SSA examiners that he had back pain which began in service is 
significant, since the omission of such history from the 
reports to the SSA examiners contrasts with the Appellant's 
statements for VA purposes.  

The VA examiner who conducted an examination in 2004 
concluded that, since there was no in-service evidence of a 
back injury and no post-service evidence of a back disorder 
prior to 2001, it would require speculation to associate a 
current back disorder with the Appellant's service.  This 
opinion is essentially unfavorable to the Appellant, to the 
extent that the opinion is based on lack of objective 
evidence of a link between the Appellant's service and a 
current disorder.  However, as noted in the Joint Remand, the 
opinion is incomplete, in that the examiner did not provide 
an opinion as to the likelihood that the Appellant had a 
current back disorder which was related to his service.  

The examiner who conducted 2008 VA examination opined that 
the Appellant had only an age-related change at L4, and did 
not have any current musculoskeletal disorder of the back.  
This opinion is completely unfavorable to the Appellant, 
since service connection cannot be granted unless a current 
disorder is present.  As the examiner concluded that the 
Appellant had no current disorder of the back which could be 
related to his service, the claim for service connection for 
a back disorder must fail.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (a claim for service connection for a disorder which 
is not manifested by current disability is not valid). 

The only evidence favorable to the Appellant's claim is the 
Appellant's own lay evidence as to onset, etiology, and 
continuity and chronicity of back pain.  The Appellant's lay 
belief that an incident in service resulted in the current 
disorder of his back is not competent medical evidence to 
establish such etiology, since the onset and symptoms of a 
disorder of the back are not readily observable by a lay 
person.  If the Appellant has a current back disorder, he is 
not competent to establish a causal nexus between his service 
and a back disorder first diagnosed when nearly 30 years had 
elapsed following the Appellant's service discharge.  Hasty 
v. Brown, 13 Vet. App. 230 (1999); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board notes that the Appellant did not provide a history 
of a back injury in service until many years had elapsed 
after his service, and provided this history essentially 
contemporaneous to submission of a claim for service 
connection for such disorder.  The Board finds that the lapse 
of time between the Appellant's service and the first 
statement about such service raises doubt as to the accuracy 
of the Appellant's recollection about his service.  

The Board also notes that the Appellant has indicated that 
back pain which first started in service was chronic and 
continuous thereafter.  The medical evidence of record, 
however, conflicts with the Appellant's statements.  The 1984 
corrections department records disclose no objective evidence 
that the Appellant manifested a back disorder or reported 
chronic back pain.  Moreover, the statements of the Appellant 
and his spouse for purposes of SSA examinations in 2001 and 
2002 reflect that the Appellant reported back pain of 15 
years' duration, at a time when nearly 30 years had elapsed 
after the Appellant's service separation.  The absence of any 
report by the Appellant of a history of back pain prior to 
2001, during examinations for SSA purposes, raise doubt as to 
the credibility of the Appellant's contention when examined 
for VA benefits purposes that he had back pain beginning in 
service.  

As noted, there are several facts and gaps in the evidence 
that undermine the credibility of the Appellant's lay 
statements that he had chronic, continuing back pain 
beginning in service.  The contrast between history provided 
to SSA examiners as compared to history provide to VA 
examiners, the lapse of time between the Appellant's service 
and the report of a back injury during service, the 
contradiction between the Appellant's claim and the objective 
findings in the 1984 Mississippi Department of Corrections 
records, reduce the Appellant's credibility.  The Appellant's 
credibility is also undermined by the discrepancies between 
the Appellant's reports and the reports of his spouse.  

The Board finds that the Appellant's statements as to 
chronicity and continuity of back pain after service are not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(determination of credibility may be affected by inconsistent 
statements, inconsistency with other evidence of record, 
facial implausibility, interest, bias, self-interest, and 
desire for monetary gain).  

The Board is aware that the Appellant has submitted medical 
information in support of his claims, including excerpts from 
a medical dictionary and an unnamed medical treatise 
regarding his claimed back disorder.  It is important to note 
though that this evidence is not specific with respect his 
claim, as the medical information submitted does not show any 
relationship or etiological link between a current, 
medically-diagnosed back disorder and the Appellant's period 
of military service.

The preponderance of the competent, credible evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.

2.  Claim for service connection for a psychiatric disorder

As noted above, the Appellant's total service was 1 month and 
12 days in length.  The Appellant's service treatment 
records, which consist primarily of an entrance examination 
conducted in August 1973, disclose no manifestations of, 
diagnosis of, or treatment of, a psychiatric disorder.  
Service personnel records disclose only that the Appellant 
was discharged after less than two months of service because 
he was poorly motivated and attempted to perform assignments 
incorrectly.

In October 2001, VA psychiatric evaluation revealed a report 
of auditory and visual hallucinations.  The Appellant 
reported that such symptoms began about a year earlier.  The 
Appellant's past psychiatric history was reported as none, 
but there was a family history of schizophrenia.  Subsequent 
VA clinical records reveal ongoing treatment for a 
psychiatric disorder, without notation of opinion as to date 
of onset of any psychiatric disorder. 

The examiner who conducted a comprehensive mental status 
evaluation for SSA in April 2002 interviewed the Appellant's 
wife.  The Appellant and his spouse had been married for 23 
years.  She reported that the Appellant had never sought 
psychiatric treatment before 2001, and reported that she did 
not observe any problems that led her to believe that the 
Appellant needed psychiatric treatment before he was laid off 
from his job in July 2001.  The spouse reported that the 
Appellant had been at that job for about 7 years.  The SSA 
examiner concluded that the Appellant manifested an acute 
emotional disturbance.

During September 2004 VA examination, the Appellant reported 
that he began experiencing auditory hallucinations in 1974 or 
1975.  The examiner noted that review of the claims file 
disclosed that, in 2001, the Appellant reported that those 
symptoms began a year prior to the 2001 evaluation.  The 
examiner stated that he was not able to render a "definite 
opinion" concerning prodromal symptoms without resorting to 
speculation.  However, he noted, it was not reasonable to 
presume to presume that prodromal symptoms were present for 
as long as 27 years before a psychiatric disorder was finally 
diagnosed in 2001.  

During the April 2008 VA examination, the Appellant reported 
that he had had problems, such as poor sleep and talking to 
people who were not there, since he was 10 years old.  The 
Appellant also reported that he was hospitalized in a 
psychiatric facility at around age 10.  The examiner noted 
the Appellant's report, as in the prior VA examination, that 
he had prodromal symptoms of mental illness even prior to 
service.  The examiner provided an opinion that it was less 
than likely that the Appellant's current chronic mental 
illness had its onset during the Appellant's period of 
service or immediately thereafter.

Analysis

SSA records dated in 2001 and 2002 reflect that the Appellant 
reported to SSA that he had experienced such symptoms as 
auditory hallucinations for about a year.  The SSA evaluation 
reports are devoid of notations or opinion that the Appellant 
had symptoms of a psychiatric disorder until shortly before 
he applied for SSA benefits in 2001.  The lack of any 
notation in the SSA examination reports that the Appellant 
reported that he had symptoms of mental illness which began 
prior to or in service is significant, since the omission of 
such history from the reports to the SSA examiners is in 
contrast with the Appellant's statements for VA purposes.  

The SSA records reflect that the Appellant's spouse reported 
that such behaviors as the Appellant talking to people who 
were not there had been present for about a year.  The 
statements of the Appellant's spouse to SSA examiners about 
his symptoms conflict with statements later made by the 
Appellant to VA examiners about symptoms prior to and 
proximate to service.  The Appellant's reports to VA 
examiners that he had symptoms of mental illness for many 
years are less credible than the statements of the 
Appellant's wife to the SSA examiners indicating that his 
mental changes were of recent onset.  

As noted in the Joint Remand, a 2004 VA opinion is 
incomplete, in that the examiner did not provide an opinion 
as to the likelihood that the Appellant's behaviors in 
service were manifestations of a current psychiatric 
disorder.  The 2004 VA opinion indicated that it was not 
possible, without resort to speculation, to provide a 
"definite opinion" about the onset of prodromal symptoms, 
such as whether the behaviors that led to the Appellant's 
discharge from the Army should be considered prodromal to the 
Appellant's later development of a psychosis.  This statement 
is neither favorable nor unfavorable to the claim, since the 
examiner stated he could not address the likelihood of such a 
relationship.  However, the examiner stated that it would be 
"unreasonable" to presume, unless additional evidence for 
the period from 1974 to 1980 was located, that the Appellant 
had prodromal symptoms for 27 years before a psychiatric 
disorder was medically diagnosed.  This statement is 
unfavorable to the Appellant's claim.  

At the time of 2008 VA examination, the Appellant indicated 
that he was treated and hospitalized for psychiatric problems 
at age 10.  The record establishes that this report by the 
Appellant of his history is not accurate.  The record 
establishes that the Appellant was hospitalized at age 10 for 
treatment of an acute urinary tract infection.  

The record discloses that the Appellant's reports of his 
medical history during SSA and VA examinations were factually 
inaccurate several times.  For example, during September 2001 
initial primary care evaluation, the Appellant reported that 
he had been born with three kidneys.  During initial 
psychiatric evaluation conducted in October 2001, the 
Appellant reported that he had a kidney transplant at birth.  
The Appellant reiterated that report during the 2004 VA 
examination.  At the time of the 2008 VA examination, the 
examiner characterized the Appellant's reports of a kidney 
transplant as a "fixed delusion."  (Report of April 2008 VA 
examination, page two).  

There is no objective evidence prior to 2001 that the 
Appellant had "prodromal" symptoms of a psychosis in 
service.  Given the factual inaccuracies in the Appellant's 
reports of his history, the Board finds that the Appellant's 
report that he had symptoms in service and chronically 
thereafter which are now associated with a psychiatric 
disorder cannot be accepted as accurate.  These statements 
are not credible.   

To the extent that the Appellant's report that he had a 
psychiatric disorder prior to service might be considered 
credible or competent, those statements would, in fact, be 
unfavorable to the Appellant's claim.  The evidence of record 
establishes that no psychiatric disorder was medically 
diagnosed until 2001.  No psychiatric disorder was diagnosed 
until 2001.  It would be unreasonable to find that a disorder 
diagnosed in 2001 permanently increased in severity in 1973.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As noted above, the Appellant has reported that he had 
auditory hallucinations as early as 1974 or 1975.  As noted 
above, the Appellant's active service was less than 90 days.  
Even if the Board assumed the credibility of the Appellant's 
statements that he experienced hallucinations soon after 
service, no presumption of service connection is applicable.   
38 U.S.C.A. § 1112(a)(1).   

The Appellant did not provide a history of a having symptoms 
such as auditory hallucinations and poor sleep prior to 
service, in service, and proximate to service until many 
years had elapsed after his service.  The Appellant provided 
this history essentially contemporaneous to and following 
submission of a claim for service connection for a 
psychiatric disorder.  The Board finds that the lapse of time 
between the Appellant's 1973 service and the first statement 
about symptoms of a psychiatric disorder in 2001 raises  
additional doubt as to the accuracy of the Appellant's 
recollection about the onset of his symptoms.  

The Board finds that the Appellant's statements as to 
chronicity and continuity of psychiatric symptoms throughout 
most of his life are not credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996) (determination of credibility may be 
affected by inconsistent statements, inconsistency with other 
evidence of record, facial implausibility, interest, bias, 
self-interest, and desire for monetary gain).  

The Appellant contends that behaviors in service that 
resulted in his service discharge were symptoms of the 
psychiatric disorder diagnosed in 2001.  The 2008 medical 
opinion, the medical evidence as a whole, and all evidence of 
record other than the Appellant's own statements, are 
contrary to this contention.  The Appellant was able to 
obtain and retain employment following service, for periods 
as long as seven years.  The fact that the Appellant was 
gainfully employed during the 25 years following his service 
discharge, although with some breaks in employment, including 
incarceration for several months in 1984, lessens the 
credibility of his assertion that he manifested symptoms of 
his current psychiatric disorder chronically and continuously 
after service.  

The Board acknowledges that a Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, a psychosis is not a 
disorder subject to lay diagnosis.  Some symptoms of the 
disorder may be observed by a layperson, such as the 
observations of the Appellant's wife that she sometimes heard 
him talking to someone while he was bathing, but thought the 
Appellant was singing, but the diagnosis requires medical 
training.  The Appellant does not have the medical expertise 
to diagnose the onset of this disorder, nor does he have the 
medical expertise to determine whether symptoms he 
experienced many years ago were symptoms of his psychiatric 
disorder.  Thus, the Appellant's lay assertions as to onset 
of a current psychiatric disorder are not competent or 
sufficient in this instance to establish when a current 
psychiatric disorder was first manifested.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The April 2008 opinion that it is less than likely that the 
onset of the Appellant's current psychiatric disorder was in 
service or proximate to his service is unfavorable to the 
Appellant's claim.  There is no medical evidence that is 
favorable to the claim, since no service treatment record or 
correctional medical record documents a psychiatric disorder 
or complaints.  The Appellant himself states he did not seek 
treatment for a psychiatric disorder prior to 2001, so there 
is no other medical evidence available from any source.  

The preponderance of the competent, credible evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for a back disorder is 
denied.

The appeal for service connection for a psychiatric disorder 
is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


